Citation Nr: 0401714	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including residuals of a myocardial infarction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2001 and November 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee , Oklahoma.  The veteran testified 
before the undersigned member of the Board at a 
videoconference hearing held in May 2003.  Evidence was 
submitted in connection with that hearing, for which the 
veteran waived any right to initial review of the documents 
by the RO.

The Board notes that the veteran, in his initial claim of 
November 2000, requested service connection for a heart 
condition, and later made clear that he intended that issue 
to cover the matter of the residuals of a myocardial 
infarction he experienced in August 2000.  The Board has 
accordingly characterized the pertinent issue on appeal as 
entitlement to service connection for heart disease, 
including residuals of a myocardial infarction.

The Board also notes that a November 2002 rating decision 
denied entitlement to service connection for hypertension.  
The RO thereafter issued a supplemental statement of the case 
addressing this issue in November 2002, explaining that the 
hypertension issue was inextricably intertwined, 
procedurally, with the cardiovascular disability already on 
appeal (that is, heart disease and the residuals of a 
myocardial infarction).  The veteran thereafter submitted a 
statement in February 2003 discussing the hypertension issue 
in detail, which the Board construes as a substantive appeal 
of the November 2002 rating decision.  Accordingly, the Board 
finds that the issue of service connection for hypertension 
has been developed for appellate review. 

The issues of entitlement to service connection for 
hypertension and entitlement to a TDIU are addressed in the 
remand at the end of this action.


FINDING OF FACT

Heart disease, including residuals of a myocardial 
infarction, originated in service.


CONCLUSION OF LAW

Heart disease, including residuals of myocardial infarction, 
is the result of injury or disease incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the November 2001 rating decision denying service 
connection for heart disease and the residuals of a 
myocardial infarction.  The veteran was provided with a 
statement of the case in May 2002 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
Board notes that the May 2002 statement of the case provided 
the veteran with the text of the regulations implementing the 
VCAA.  The Board also notes that the RO in January 2001 
advised the veteran of the evidence necessary to substantiate 
his claim, and specifically informed him of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
January 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was 
afforded a VA examination in July 2002 which addressed the 
etiology of the disability at issue.  In any event, in light 
of the disposition of the veteran's claim, the Board finds 
that further delay of the appellate process for the purpose 
of addressing any lingering duties required by the VCAA or by 
the implementing regulations is not warranted. 

In sum, the facts relevant to the claim for service 
connection for heart disease, including residuals of a 
myocardial infarction, have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of heart disease or myocardial 
infarction.  One entry notes that the veteran was placed on a 
restricted diet on account of increased cholesterol.  The 
records show that on a periodic physical examination in 
February 1992, the veteran's cholesterol level was 268 
(outside of the normal range of 100 to 200), and that his 
"LDL" cholesterol in particular was 198 (outside the normal 
range of 0 to 127).  An electrocardiogram was normal, and the 
veteran was diagnosed with elevated lipids and prescribed a 
diet.  The veteran was counseled as to the risks of 
cardiovascular disease and advised to stop smoking 
cigarettes.

On file are VA and private medical records for August 2000 to 
February 2002 which show that the veteran presented in August 
2000 for severe chest pain with diaphoresis, which was 
attributed to an acute inferior wall myocardial infarction; 
echocardiography confirmed the presence of regional wall 
motion abnormality.  The records thereafter show continued 
treatment for coronary artery disease and cardiovascular 
symptoms, and note that the veteran carried diagnoses of 
hypercholesterolemia and chronic cigarette abuse.  A February 
2002 treatment note by a VA physician's assistant indicates 
that the veteran reported a history of hyperlipidemia in 
service; the physician's assistant concluded that it was more 
realistic than not that elevated cholesterol may lead to 
myocardial infarction or coronary artery blockage.

On file is a May 2002 statement by D.L. Trent, M.D., who 
indicates that he had treated the veteran since August 1993 
and had reviewed the veteran's service medical records as 
well as his current case file.  Dr. Trent concluded that the 
veteran first experienced elevated lipids in service, and 
that the elevated lipid condition contributed significantly 
to the August 2000 myocardial infarction.

The veteran was afforded a VA examination in July 2002, at 
which time the examiner noted the absence of any prior 
history of chest pains or any other symptoms in the veteran 
before the August 2000 myocardial infarction.  Following 
physical examination of the veteran the examiner diagnosed 
coronary artery disease status post myocardial infarction.  
The examiner indicated that she had reviewed the veteran's 
claims file, including his service medical records and the 
May 2002 statement by Dr. Trent.  She noted that the veteran 
was a chronic smoker with a positive family history for 
coronary artery disease and myocardial infarction.  She noted 
that the service medical records document the presence of 
elevated cholesterol as well as the presence of elevated 
lipids, and she explained that the risk factors present in 
the veteran for coronary artery disease and myocardial 
infarction included tobacco smoking, family history, and 
elevated cholesterol.  She concluded that the veteran's 
elevated cholesterol was one of the contributing factors to 
his coronary artery disease and myocardial infarction, but 
that his elevated cholesterol was independent of his military 
service.  

In several statements on file and in testimony before the 
undersigned in May 2003, the veteran indicates that he is a 
licensed practical nurse, and contends that the increased 
lipids first noted in service caused his current heart 
disease and resulting myocardial infarction.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of cardiovascular disease 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Although service medical records are negative for any 
reference to heart disease or myocardial infarction, the 
presence of elevated lipids and cholesterol was noted in 
service.  Dr. Trent, in his May 2002 statement, indicated 
that the hyperlipidemia noted in service was a significant 
contributing factor to the development in the veteran of 
heart disease, and the July 2002 VA examiner also indicated 
that the elevated cholesterol levels noted in service were a 
contributing factor to the development of the veteran's 
coronary artery disease and myocardial infarction.  Although 
the VA examiner went on to explain that the elevated 
cholesterol levels were independent of service, by which the 
Board presumes she meant were not related to the veteran's 
duties in service or caused by any event in service, the 
examiner nevertheless did not suggest that the veteran's 
hypercholesterolemia first manifested at a point other than 
during the veteran's period of service.

In light of the evidence showing the presence of elevated 
lipids and cholesterol in service and the VA and private 
medical opinions linking the veteran's current heart disease 
and associated myocardial infarction, at least in part, to 
the hyperlipidemia or hypercholesterolemia in service, the 
Board finds that the evidence supporting the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for heart disease, to include 
residuals of a myocardial infarction.  38 U.S.C.A. § 5107 
(West 2002)


ORDER

Entitlement to service connection for heart disease, 
including residuals of a myocardial infarction, is granted.


REMAND

The veteran contends that certain blood pressure readings 
noted in service actually represented the onset of 
hypertension, and that he currently has hypertension related 
to the hypertension he purportedly exhibited in service.  For 
the purposes of evaluating hypertension, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2003).

Service medical records show that the veteran presented in 
August 1987 for treatment of a viral illness, at which time 
his blood pressure reading was 132/90.  When seen for an 
ankle sprain in September 1987, his blood pressure reading 
was 156/100.  Hypertension was not diagnosed on either 
occasion, or at any other point in service.  On a periodic 
physical examination in February 1992, the veteran's blood 
pressure reading was 108/68.

VA and private treatment reports on file for the period from 
August 2000 to February 2002 show that when the veteran was 
treated for his myocardial infarction in August 2000, he was 
described as normotensive without a history of hypertension.  
The records show that he underwent stress echocardiography in 
October 2000, at which time his highest diastolic blood 
pressure reading was 86, and his highest systolic reading was 
176.  A February 2001 treatment note by a VA physician's 
assistant suggested that the veteran had hypertension (in 
that he noted that the veteran's risk factors for heart 
disease included hypertension), but subsequent treatment 
notes by the same physician's assistant do not mention 
hypertension.

On file is a March 2002 decision by an Administrative Law 
Judge employed by the Social Security Administration (SSA).  
The decision indicates that the veteran is considered 
disabled for SSA purposes, but notably contains no reference 
to hypertension.

Under the circumstances, the Board is of the opinion that VA 
examination of the veteran by a physician is warranted in 
order to determine whether he currently has hypertension 
which is related to his period of service.

In addition, while the March 2002 decision by the SSA 
Administrative Law Judge is on file, there is no indication 
that any other records pertinent to the instant claims, and 
in the possession of the SSA, are of record.

The Board lastly notes that there is no indication that the 
veteran has been advised of the information and evidence 
necessary to substantiate his claims for service connection 
for hypertension, and for a TDIU.  Nor has he been advised as 
to the respective responsibilities of he and VA in obtaining 
evidence in connection with his remaining claims.  See 38 
U.S.C.A. § 5103; Quartuccio, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. D.L. Trent 
and the Latimer County General 
Hospital, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from Dr. D. L. Trent and the 
Latimer County General Hospital, 
which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  Then, the RO should arrange for 
a VA cardiovascular examination of 
the veteran by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's heart disease with 
residuals of a myocardial 
infarction; and the etiology of any 
hypertension.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should review 
the service medical records and 
provide an opinion as to whether the 
records document the presence of 
hypertension.  The examiner should 
also be requested to provide an 
opinion as to whether the veteran 
currently has hypertension, and if 
so, whether it is at least as likely 
as not that the hypertension 
originated in service or is 
otherwise etiologically related to 
service.  Consideration should be 
given to whether hypertension was 
caused or made worse by service-
connected heart disease.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected heart disease with 
residuals of myocardial infarction 
on the veteran's ability to work, to 
include whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report should indicate whether a 
review of the claims file was made.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue of entitlement to service 
connection for hypertension and, if 
not rendered moot, re-adjudicate the 
issue of entitlement to a TDIU.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



